UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2008 BERRY PETROLEUM COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 1-9735 (Commission File Number) 77-0079387 (IRS Employer Identification Number) 1999 BROADWAY, DENVER, CO (Address of Principal Executive Offices) 80220 (Zip Code) Registrant’s telephone number, including area code: (303) 999-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item7.01 Regulation FD Disclosure On December 8, 2008, Berry Petroleum Company issued a news release announcing a capital budget for 2009 of $100 million.The specifics are discussed in the new release attached hereto as Exhibit 99.1, which is incorporated by reference in its entirety. The information in this Current Report on Form 8-K and Exhibit 99.1is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Item9.01 Financial Statements and Exhibits (d) Exhibits 99.1 News Release by Berry Petroleum Companydated December 8, 2008, titled “Berry Petroleum Company Sets 2009 Capital Budget at $100 Million; Targets Production of 33,500 Barrels of Oil Equivalent Per Day.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. BERRY PETROLEUM COMPANY By: /s/ Kenneth A. Olson Kenneth A. Olson Corporate Secretary Date:
